The judgment of the court was pronounced by
Slidell, J.
The plaintiff claims an amount of $556 55, for labor and materials furnished to the defendant in the construction of a house.
It appears that there was no agreement reduced to writing and registered, as required by the art. 2746 of the Civil Code ; and under these circumstances, we think, there should not have been a decree of privilege. See Taylor v. Crain’s Administrator, 16 L. R. 292.
We think there was not error in allowing the plaintiff interest from the judicial demand.
It is therefore decreed, that the judgment of the district court, so far only as it allows a privilege, be corrected, and that the claim of privilege be rejected; and it is further decreed, that, so corrected, the said judgment be affirmed ; the costs of appeal to be paid by the plaintiff.